Citation Nr: 1625446	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as a result of Agent Orange (herbicide) exposure.

2. Entitlement to service connection for enlarged prostate, to include as a result of herbicide exposure


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran originally requested a hearing in connection with his appeal.  However, he withdrew his request for a Board hearing in December 2011.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702 (2015).

The RO last considered these two particular claims in the 2011 statement of the case.  There has been a significant amount of evidence added to his VA file since that time, much of it examinations and outpatient records obtained in connection with other claims.  Although the RO did not issue a supplemental statement of the case, to the extent any of the new evidence is pertinent, his representative submitted a blanket waiver of RO consideration in June 2016.  


FINDINGS OF FACT

1. The Veteran's skin cancer did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein. 

2. The Veteran's enlarged prostate is not related to his active duty service, including his presumed exposure to herbicides therein. 



CONCLUSIONS OF LAW

1. The criteria for service connection for skin cancer, to include as a result of exposure to herbicide, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(a) (2015).

2. The criteria for service connection for enlarged prostate, to include as a result of exposure to herbicide, have not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in April 2009 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Furthermore, VA examinations were not obtained for the service connection claims for skin cancer or an enlarged prostate.  As discussed below, there is no medical or other competent evidence suggesting a nexus between skin cancer or an enlarged prostate disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Service Connection

The Veteran asserts his skin cancer and enlarged prostate are related to service, and related to exposure to Agent Orange in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as cancer, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as cancer, in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims he is entitled to service connection for skin cancer and enlarged prostate, as a result of exposure to herbicide, to include Agent Orange.  Specifically, he contends in his March 2009 claim that he was first diagnosed with skin cancer in the 1970's and an enlarged prostate in May 2007. 

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of skin cancer or prostate problems.  Instead, his May 1970 separation examination found everything was normal.  Therefore, service treatment records do not reflect the Veteran developed skin cancer or enlarged prostate during his active duty service. 

The Board finds the evidence does not establish that the Veteran developed any type of skin cancer to a compensable degree within one year of his May 1970 separation from active duty service.  

First, the Veteran filed his initial claim for VA disability benefits in March 2009, nearly 39 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the claims file does not include any other medical records which reflect the Veteran sought any treatment for any type of skin cancer within one year of his separation from active duty service and the Veteran has not asserted such.  Indeed, the Veteran asserts in his March 2009 claim that he was first diagnosed with skin cancer in 1972 and states during an August 2009 VA scar examination that he was first treated for skin cancer in 1977.  Thus, presumptive service connection for skin cancer is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that skin cancer and enlarged prostate are not listed within the presumptions of herbicide agent exposure listed in 38 C.F.R. § 3.309(e).  

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

As noted above, service treatment records are void of any complaints or treatment for any skin cancer or enlarged prostate.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms. 

In regards to the Veteran's claim for skin cancer, a December 2007 private treatment record from Dr. M.R.S. notes the Veteran was referred for a possible removal of a questionable basal cell carcinoma on the right side of his face.  The record further notes the Veteran had a history of skin cancer "I believe in the past."  A January 2008 private treatment record from Dr. S.E.F. notes the Veteran's basal cell carcinoma of his right check was removed.  

In regard to the Veteran's claim for enlarged prostate, a January 2007 private treatment record from Dr. M.R.S. notes the Veteran had a history of benign prostatic hypertrophy.  He was having increasing problems with urge urination.  He was diagnosed with benign prostatic hypertrophy symptoms.  A January 2010 statement by Dr. M.R.S. notes the Veteran had slowly increasing prostate-specific antigen (PSA).  It also notes that the Veteran "does have a history of Agent Orange exposure."  His current VA records continue to show benign hypertrophy of the prostate, with no diagnosis of prostate cancer.

While the Veteran has asserted that skin cancer and enlarged prostate are related to service or herbicide exposure in service, his opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorders to remote herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

The Board emphasizes that there is no competent or credible medical evidence that purports to relate the claimed disorders to service or to presumed herbicide exposure in-service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, although the Veteran asserts that his skin cancer and enlarged prostate are caused by his service in Vietnam due to exposure to herbicide, he has not submitted any competent or credible positive medical findings or opinions in support of his claims.  While the 2010 statement by Dr. M.R.S. notes increasing PSA and a history of Agent Orange exposure, the physician did not actually link the two together or suggest there was an association in any way.  These both appear to be just statements of his medical condition and history, without any opinion.

In sum, the Board finds the elements of service connection for skin cancer and enlarged prostate have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for skin cancer, to include as a result of herbicide exposure, is denied.  

Entitlement to service connection for enlarged prostate, to include as a result of herbicide exposure, is denied.  




____________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


